Title: Thomas Jefferson to Henry Dearborn and Elbridge Gerry, 2 October 1809
From: Jefferson, Thomas
To: Dearborn, Henry


           Dear General  Monticello Oct. 2. 09.
           The bearer of this is mr Thomas M. Randolph half brother of my son in law of that name whom you know. he is proceeding to Harvard college to enter there as a student. having lived at a distance from me, I can say little of him from my personal knolege, but I am authorised by those in whom I have confidence to say that he is a youth of good dispositions & correct conduct. his father was my most intimate friend, having been brought up together almost from the cradle. from these different considerations I feel a just interest in his welfare, & take the liberty of presenting him to you, as he will be in a land of strangers. any countenance you shall be so good as to shew him, or counsel you shall give him, will be considered as a favor done to Dear General
          Your’s affectionately Th: Jefferson
        